

114 HR 5584 IH: Shark Fin Trade E­lim­i­na­tion Act of 2016
U.S. House of Representatives
2016-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5584IN THE HOUSE OF REPRESENTATIVESJune 24, 2016Mr. Sablan (for himself, Mr. Grijalva, Mr. Huffman, Ms. Bordallo, Mr. Thompson of California, Mr. Blumenauer, Mr. Royce, Mr. Farenthold, Mr. Meehan, and Mr. Katko) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Foreign Affairs, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the sale of shark fins, and for other purposes.
	
 1.Short titleThis Act may be cited as the Shark Fin Trade E­lim­i­na­tion Act of 2016. 2.Prohibition on trade in shark fins (a)ProhibitionExcept as provided in section 3, no person shall possess, trade, distribute, ship, transport, offer for sale, sell, purchase, import, or export shark fins or products containing shark fins.
 (b)PenaltyFor purposes of section 308(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858(a)), a violation of this section shall be treated as an act prohibited by section 307 of that Act (16 U.S.C. 1857).
 3.Exemption for traditional fisheries, education, and scienceA person may possess a shark fin that was taken lawfully under a State, territorial, or Federal license or permit to take or land sharks, if the shark fin is separated from the shark in a manner consistent with the license or permit and is—
 (1)destroyed or discarded; (2)retained by the license or permit holder for a noncommercial purpose;
 (3)used for noncommercial subsistence purposes in accordance with State or territorial law; or (4)used solely for display or research purposes by a museum, college, or university, or other person under a State or Federal permit to conduct noncommercial scientific research.
 4.DefinitionsIn this Act: (1)SharkThe term shark—
 (A)except as provided in subparagraph (B), means any species of the subclass E­las­mo­bran­chi­i; and (B)does not include—
 (i)any stock of the species Mustelus canis (smooth dogfish) or Squalus a­can­thi­as (spiny dogfish) that is managed pursuant to a fishery management plan prepared under section 303 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1853); or
 (ii)any species in the superorder Batoidea that is managed pursuant to a fishery management plan prepared under section 303 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1853).
 (2)Shark finThe term shark fin means the raw, dried, or otherwise processed detached fin, or the raw, dried, or otherwise processed detached tail, of a shark.
 (3)ImportThe term import has the same meaning that term has under section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802).
 5.State authorityNothing in this Act precludes, denies, or limits any right of a State or territory of the United States to adopt or enforce any regulation or standard that is more stringent than a regulation or standard in effect under this Act.
		